Opinion by
Fitzhugh, Associate Justice.
This cause comes before us upon a case stated, and a pro forma judgment in the District Court of the Second District, against the county of Lewis.
It appears that at the first session of the legislative assembly, the defendants in error were, under a special law, appointed commissioners to locate and survey a territorial road from Olympia to Monticello, to be paid for their services and expenses by the several counties through which the road might pass, in proportion to the number of miles of road lying in the counties.
The defendants discharged the duty, filed their report, and demanded their pay. The county refused to pay the bill, and denies its liability, on the ground that the legislative assembly had no authority to tax the county for the purpose of establishing a territorial road.
The policy of sueh acts is not a judicial question, but is exclusively for legislative consideration, and having been found to work oppressively on sparsely settled counties, has been denounced.
By the 6th section of our organic act, the power of the legislature extends to all rightful subjects of legislation, not inconsistent with the Constitution and laws of the United States. The establishing roads and highways may justly be considered a rightful, as well as necessary subject of legislation..
It has never been questioned that the legislature have authority to authorize counties to establish and open roads, at the county expense. This granted, it seems to follow, that they may themselves execute the powers that they can confer on a board of county commissioners. FTor does it alter the case that it is called a territorial, instead of a county road. It is the act that is to be considered, and not the name by which it is called.
We are of the opinion that the judgment of the Court below must be affirmed, with costs.